 524
 
 
 
 
DECISIONS OF THE NAT
IONAL LABO
R RELATIONS BOARD
 
 
359 NLRB No. 52
 
Walldesign, Inc. 
and
 
International Union of Painters 
and Allied Trades District Council 15, Local 
159, affiliated with International Union of Pain
t-
ers and Allied Trades of the United States and 
Canada (IUPAT), AFL

CIO.
  
Cases 28

CA

071847 and 28

CA

078200
 
January 10, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN
 
AND 
B
LOCK
 
The Acting General Counsel seeks summary judgment 
in this case on the ground that the Respo
n

admits all of the allegations of the consolidated co
m-
plaint.  Upo
n charges and an amended charge filed by 
International Union of Painters and Allied Trades Di
s-
trict Council 15, Local 159, affiliated with International 
Union of Painters and Allied Trades of the United States 
and Canada (IUPAT), AFL

CIO (the Union), the A
cting 
General Counsel issued the consolidated complaint on 
May 31, 2012, against Walldesign, Inc. (the Respon
d-
ent), alleging that the Respo
n
dent has violated Section 
8(a)(5) and (1) of the Act.  The Respondent filed an a
n-
swer on November 1, 2012, admitting
 
all of the alleg
a-
tions of the consolidated complaint.
1
 
On November 7, 2012, the Acting General Counsel 
filed with the Board a Motion for Summary Judgment.  
Thereafter, on November 9, 2012, the Board issued an 
order transferring the proceeding to the Board
 
and a N
o-
tice to Show Cause why the motion should not be gran
t-
ed.  The Union filed a joinder supporting the Acting 

remedies.  The Respondent filed no response.  The all
e-
gations in the motion are therefore 
undisputed.
 
Ruling on Motion for Summary Judgment
 

the allegations in the consolidated complaint.  The R
e-
spondent has not raised any defenses and has not r
e-
sponded to the notice to show cause.  Accordin
gly, we 
find that the allegations of the complaint are true and we 

Judgment.
2
 
On the entire record, the National Labor Relations 
Board makes the following
 
                                        
        
 
1
 

h-
drawin
g an earlier answer, filed June 14, 2012.
 
2
 
Black Bear Mining, 
325 NLRB 960 (1998).
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all materi
al times the Respondent has been a corp
o-
ration with an office and place of business in Las Vegas, 
Nevada, and has been engaged as a drywall contractor in 
the construction industry d
o
ing residential construction.
 
In conducting its operations during the 12
-
m
onth per
i-
od ending January 4, 2012, the Respondent performed 
services 
valued in excess of $50,000 in S
tates other than 
the State of Nevada.
 
The Respondent admits, and we find that the Respon
d-
ent is an employer engaged in commerce within the 
meaning of Sect
ion 2(2), (6), and (7) of the Act, and that 
the Union is a labor organiz
a
tion within the meaning of 
Section 2(5) of the Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
At all material times the following individuals held the 
positions set forth opposite their res
pective names and 
have been supervisors of the Respondent within the 
meaning of Section 2(11) of the Act and agents of the 
Respondent within the meaning of Section 2(13) of the 
Act:
 
 
Michael Bello       

   
Chief Executive Officer
 
Steve Huntington  

   
Pre
sident
 
David Grogg
 
       
 

   
Vice President of Operations
 
 

been an agent of the Respondent within the meaning of 
Section 2(13) of the Act.
 
The following employees of the Respondent constitute 
a unit (th
e unit) appropriate for the pu
r
poses of collective 
bargaining within the meaning of Section 9(b) of the Act:
 
 
All full
-
time and regular part
-
time Light Commercial 
Journeymen, Residential/Multi Family Construction 
Journeymen, Apprentices, and Light Commerci
al and 
Residential Helpers/Pre
-
Apprentices employed by R
e-
spondent and performing work in Clark County, Nev
a-
da, as described by the Memora
n
dum of Understanding 
between Respondent and the Union dated December 
10, 2009 (the Agreement), EXCLUDING office cler
i-
c
al employees, professional employees, guards and s
u-
pervisors as defined by the Act.
 
 
About December 10, 2009, the Respondent, an e
m-
ployer engaged in the construction industry, e
n
tered into 
the Agreement whereby it agreed to be bound by the 
Painters & Decor
ators Master Agreement (the Master 
Agreement) between the Union and the Painting and 
Decorating Contra
c
tors of America, Southern Nevada 
  
 
 
 
 
WALLDESIGN
,
 
INC
.
 
 
 
 
 
525
 
 
Chapter, effective from December 10, 2009, through 
June 30, 2012.
 
About December 10, 2009, the Respondent entered i
n-
to t
he Master Agreement between the Union and the 
Painting and Decorating Contractors of America, Sout
h-
ern Nevada Chapter, effective from December 10, 2009, 
through June 30, 2011.
 
About July 1, 2011, the Master Agreement was aut
o-
matically extended between the 
Respondent and the U
n-
ion by the terms of the Master Agreement, and was effe
c-
tive from July 1, 2011, through June 30, 2012.
 
By entering into the Agreement and the Master 
Agreement, described above, the Respondent re
c
ognized 
the Union as the exclusive collec
tive
-
bargaining repr
e-
sentative of the unit without regard to whether the U
n-

the Act.
 
From about December 10, 2009
,
 
to at least June 30, 
2012, based on Section 9(a) of the Act, the U
n
ion has 
been the 
limited exclusive collective
-
bargaining repr
e-
sentative of the unit.
3
 
Since about July 4, 2011, the Respondent has refused 
to continue in effect all the terms and cond
i
tions of the 
Agreement and the Master Agreement by failing to fo
l-
low the wage, benefit, h
iring hall, and other terms of the 
Agreement and the Master Agreement with respect to 
projects covered by the Agreement and the Master 
Agreement, including the Pacific Pines project and Co
l-
lege Vi
l
las project.
 
The terms and conditions of employment describ
ed 
above are mandatory subjects for the purposes of colle
c-
tive bargaining.
 
The Respondent engaged in the conduct described 

 
Since about November 8, 2011, the Union has reques
t-
ed in writing that the Respondent furnish the U
nion with 
the following information:
 
From December 2009 to the current date, no later than 
the close of business day of Friday, N
o
vember 23, 2011:
 
 
1.  A complete list of all projects in area jurisdiction.
 
 
                                        
        
 
3
 
The complaint alleges that the Respondent is a construction indu
s-
try employer and that it granted recognition to the Union without regard 
to whether the Union had establi
shed majority status.  Accordingly, we 
find that the relationship was entered into pursuant to Sec. 8(f) of the 
Act and that the Union is therefore the limited 9(a) representative of the 
unit employees for the period covered by the contract.  See, e.g., 
A.
S.B. 
Cloture, Ltd.
, 313 NLRB 1012, 1012 fn. 2 (1994) (citing 
Electri
-
Tech, 
Inc
., 306 NLRB 707 fn. 2 (1992)), enfd. 979 F.2d 851 (6th Cir. 1992), 
and 
John Deklewa & Sons
, 282 NLRB 1375 (1987), enfd. sub nom. 
Iron Workers Local 3 v. NLRB
, 843 F.2d 770 (3d Ci
r. 1988), cert. d
e-
nied 488 U.S. 889 (1988).
 
2.  A complete list of employees who are currentl
y e
m-
ployed or have been employed within the last calendar 
year, the date of hire for each employee, date of term
i-
nation (if applicable), classification of each employee 
and the rate of wages being paid to each employee.
 
 
The information requested by the Un
ion, as described 

r-
formance of its duties as the exclusive collective
-
bargaining representative of the unit.
 
Since about November 8, 2011, the Respondent has 
failed and refused to furnish the Union wi
th the info
r-
mation requested by it as described above.
 
Since about December 22, 2011, the Union has r
e-
quested in writing that the Respondent furnish the Union 
with the following information:
 
 
1.  Please provide a list of all jobs which your company 
has per
formed in Nevada for the period D
e
cember 10, 
2009 to present.  The list should include the name of 
the job, the location, the period during which the job 
was performed and the names of the employees who 
performed bargaining unit work who worked on that 
job
.  This should include all jobs which were in pr
o-
gress as of that date of December 10, 2009, as well as 
all jobs which commenced after that date.  The list 
should be current and up to date.
 
 
2.  Please provide a list of all employees who worked 
doing barga
ining unit work for the period December 
10, 2009 to present.  For each employee give the e
m-

i
fications and 
dates of hire or termination including any reason why 
they were terminated.
 
 
3.  Please provide a copy of a
ll company benefit plans 
applicable to the employees in the bargaining unit.
 
 
The information requested by the Union, as described 

r-
formance of its duties as the exclusive collective
-
bargaining repres
entative of the unit.
 
Since about December 22, 2011, the Respondent has 
failed and refused to furnish the Union with the info
r-
mation requested by it as described above.
 
About December 29, 2011, the Respondent entered i
n-
to a contract with Imperial Building 
Group, Inc. (Imper
i-
al) under which Imperial was to perform for the R
e-
spondent drywall and other co
n
struction work located at 
the Pacific Pines and College Villas projects.
 
The subjects set forth above relate to wages, hours, and 
other terms and conditions 
of employment of the unit and 
 526
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
are mandatory subjects for the purposes of collective 
bargaining.
 
The Respondent engaged in the conduct described 
above without prior notice to the Union and without a
f-
fording the Union an opportunity to bargain with the 
Respo
ndent with respect to this conduct and the effects 
of this conduct and without first bargaining with the U
n-
ion to a good
-
faith impasse.
 
Since about January 12, 2012, the Union has requested 
in writing that the Respondent furnish it with the info
r-
mation in 
the letter attached to the consolidated co
m-
plaint as Exhibit A.
4
 
The information requested by the Union, as described 

r-
formance of its duties as the exclusive collective
-
bargaining representative of t
he unit.
 
Since about January 12, 2012, the Respondent has 
failed and refused to furnish the Union with the info
r-
mation requested by it as described above. 
 
C
ONCLUSION OF LAW
 
By the conduct described above, the Respondent has 
been failing and refusing to ba
rgain colle
c
tively and in 
good faith with the exclusive collective
-
bargaining repr
e-
sentative of its employees within the meaning of Section 
8(d) of the Act in violation of Section 8(a)(5) and (1) of 

commerce within the meaning of Section 2(6) and (7) of 
the Act.
 
R
EMEDY
 
Having found that Respondent has engaged in certain 
unfair labor practices, we shall order it to cease and d
e-
sist and to take certain affirmative action designed to 
effectuate the polic
ies of the Act.  Specifically, having 
found that the Respondent violated Section 8(a)(5) and 
(1) by failing and refusing to continue in effect all the 
terms and conditions of the Agreement and the Master 
Agreement by failing to follow the wage, benefit, hi
ring 
hall, and other terms of those Agreements with respect to 
projects covered by them, including the Pacific Pines 
project and College Villas project, we shall order the 
Respondent to honor and comply with all the terms and 
conditions of the Agreement an
d the Master Agreement, 
and any automatic renewal or extension of them, with 
respect to projects covered by them, including the Pacific 
Pines project and College Villas project.  We shall also 
order the Respondent to make the unit employees whole 
for any l
oss of earnings and other benefits they may have 

n-
                                        
        
 
4
 

i-

 
duct.  Such amounts shall be computed in accordance 
with 
Ogle Protection Service
, 183 NLRB 682 (1970), 
enfd. 444 F.2d 502 (6th Cir. 1971), with interest a
s pr
e-
scribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987), compounded daily as prescribed in 
Ke
n-
tucky River Medical Center
, 356 NLRB 
6
 
(2010).  In the 
event that the Agreement and the Master Agreement pr
o-
vide for co
n
tributions to benefit funds wi
th respect to 
projects covered by those Agreements, including the P
a-
cific Pines project and College Villas project, we shall 
order the Respondent to make all contra
c
tually
-
required 
contributions to these funds that they have failed to make 
since July 4, 20
11, i
n
cluding any additional amounts due 
the funds on behalf of unit employees in accordance with 
Merryweather Optical Co.,
 
240 NLRB 1213, 1216 fn. 7 
(1979).
5
  
Additionally, the
 
Respondent shall reimburse 
the unit employees for any expenses ensuing from it
s 
failure to make the required contributions, as set forth in 
Kraft Plumbing & Heating
, 252 NLRB 891, 891 fn. 2 
(1980), enfd. mem. 
661 F.2d 940 (9th Cir. 1981)
.  Such 
amounts are to be computed in the manner set forth in 
Ogle Protection Service
, supra, with interest as pr
e-
scribed in 
New Horizons for
 
the Retarded
, s
u
pra, and 
Kentucky River Medical Center
, supra.
 
Further, having found that the Respondent violated 
Section 8(a)(5) and (1) by entering into a co
n
tract with 
Imperial Building Group, Inc., for the performance of 
drywall and other construction
 
work located at the Paci
f-
ic Pines and College Villas projects, without prior notice 
to the Union and without affording the Union an oppo
r-

n-
duct or the effects of this conduct, we shall order the R
e-
sponde
nt to rescind this unilateral change and r
e
store the 
status quo until such time as the Respondent and the U
n-
ion have bargained in good faith to an agreement or i
m-
passe on the terms and conditions of employment of the 
unit employees.  In addition, we shall 
order the Respon
d-
ent to make the unit employees whole for any loss of 
earnings and other benefits they may have suffered as a 
result of the unlawful change, in the manner set forth in 
Ogle Protection Service
, supra, with interest as pr
e-
scribed in 
New Horiz
ons for the Retarded
, supra, co
m-
pounded daily as prescribed in 
Kentucky River Medical 
Center
, supra.
 
Additionally, in accordance with our recent decision in 
Latino Express
, 
Inc.,
 
359 NLRB 
518
 
(2012), we shall 
                                        
        
 
5
 
To the extent that an employee has made personal contributions to 
a benefit or other fund that have been accep
ted by the fund in lieu of 

delinquency, the Respondent will reimburse the employee, but the 
amount of such reimbursement will constitute a setoff to the amount 
that the Respondent otherwise
 
owes the fund.
 
  
 
 
 
 
WALLDESIGN
,
 
INC
.
 
 
 
 
 
527
 
 
o
r
der the Respondent to compensate the unit emp
loyees 
for the adverse tax consequences, if any, of receiving 
lump
-
sum backpay awards and to file a report with the 
Social Security A
d
ministration allocating the backpay 
awards to the appropriate calendar quarters for each unit 
e
m
ployee.
 
Finally, having fo
und that the Respondent violated 
Section 8(a)(5) and (1) by failing and refusing to furnish 
the Union with necessary and relevant information it 
requested on November 8 and D
e
cember 22, 2011, and 
January 12, 2012, we shall order the Respondent to pr
o-
vide t
he Union with the requested information.
6
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Walldesign, Inc., Las Vegas, N
e
vada, its 
officers, agents, successors, and assigns, shall
 
1.  Cease and desist from
 
(a) Failing and refusing to b
argain collectively and in 
good faith with International Union of Painters and A
l-
lied Trades District Council 15, Local 159, affiliated with 
International Union of Painters and Allied Trades of the 
United States and Canada (IUPAT), AFL

CIO (the U
n-
ion), as 
the exclusive collective
-
bargaining representative 
of the employees in the following unit during the term of 
the Agreement and the Master Agreement effective July 
1, 2011, through June 30, 2012, and any automatic e
x-
tension of the agreements.  The unit is:
 
 
All full
-
time and regular part
-
time Light Commercial 
Journeymen, Residential/Multi Family Construction 
Journeymen, Apprentices, and Light Commercial and 
Residential Helpers/Pre
-
Apprentices e
m
ployed by the 
Respondent and performing work in Clark County, 
Ne
vada, as described by the Memorandum of Unde
r-
standing between the Respondent and the Union dated 
December 10, 2009 (the Agreement), EXCLUDING 
office clerical employees, professional employees, 
guards and supervisors as defined in the Act.
 
 
(b) Failing to c
ontinue in effect all of the terms and 
conditions of the Agreement and the Master Agreement 
effective July 1, 2011, through June 30, 2012, and any 
                                        
        
 
6
 
The Union has requested that the Board additionally order the R
e-
spondent to post the appropriate Board notices for the time period b
e-
tween the issuance of the complaint and the date the notices are actually 
posted; to mail the notices to 
the last known address of all employees 
employed by the employer from 6 months of the filing of the charge 
until the notices are mailed; and to post, at its own expense, the fin
d-

because 


Bruce 
Packing Co.
, 357 NLRB 
1084, 1084 
1 fn. 4 (2011); 
First Legal Su
p
port 
Services
, 342 NLRB 350, 350 fn. 6 (2004).
 
automatic renewal or extension of them, including by 
failing to follow the wage, benefit, hiring hall, and ot
her 
terms of those Agreements with respect to projects co
v-
ered by them, including the Pacific Pines project and 
Co
l
lege Villas project.
 
(c) Unilaterally entering into a contract for the perfo
r-
mance of drywall and other construction work without 
affording t
he Union notice and an opportunity to bargain 
with respect to such conduct and the effects of such co
n-
duct and without first barg
aining with the Union to a 
good
-
faith impasse.
 
(d) Failing and refusing to furnish the Union with r
e-
quested information that is
 
necessary and relevant to the 
performance of its duties as exclusive collective
-
bargaining representative of the employees in the unit.
 
(e) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exe
r
cise of the 
rights gu
aranteed them by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Honor and abide by the terms and conditions of the 
Agreement and the Master Agreement e
f
fective July 1, 
2011, through June
 
30, 2012, and any automatic exte
n-
sions of them, including by following the wage, benefit, 
hiring hall, and other terms of those Agreements with 
respect to pr
o
jects covered by them, including the Pacific 
Pines project and College Villas project.
 
(b) Rescin
d the unilateral contract with Imperial Buil
d-
ing Group, Inc. for the performance of dr
y
wall and other 
construction work located at the Pacific Pines and Co
l-
lege Villas projects, and r
e
store the status quo until such 
time as the Respondent and the Union hav
e bargained in 
good faith to an agreement or impasse on the terms and 
conditions of employment of the unit employees.
 
(c) Make whole the unit employees for any loss of 
earnings and other benefits they may have su
f
fered as a 

ful conduct, with inte
r-
est, in the manner set forth in the remedy section of this 
decision.
 
(d) Compensate the unit employees for the adverse tax 
consequences, if any, of receiving lump
-
sum backpay 
awards, and file a report with the Social Security Admi
n-
is
tration allocating the backpay awards to the appr
o
priate 
calendar quarters for each unit employee.
 
(e) Furnish the Union with the information it requested 
by letters dated November 8 and Dece
m
ber 22, 2011, 
and January 12, 2012.
 
(f) Preserve and, within 14 
days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
 528
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
ords and 
reports, and all other records, including any 
electronic copy of such records if stored in electronic 
form, nece
s
sary to analyze the amount of backpay due 
under the terms of this Order.
 
(g) Within 14 days after service by the Region, post at 
its facility i
n Las Vegas, Nevada, copies of the attached 

7
  
Copies of the notice, on 
forms provided by the R
e
gional Director for Region 28, 

e-
sentatives, shall be posted and maintained for 
60 conse
c-
utive days in conspicuous places, including all places 
where notices to employees are customarily posted.  In 
addition to physical posting of paper n
o
tices, notices 
shall be distributed electronically, such as by email, pos
t-
ing on an intranet or a
n internet site, and/or other ele
c-
tronic means, if the Respondent customarily commun
i-
cates with its employees by such means.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
mat
erial.  In the event that, during the pendency of these 
proceedings,  the Respondent has gone out of business or 
closed the facility involved in these proceedings, the R
e-
spondent shall duplicate and mail, at its own expense, 
copies of the notice to all cur
rent employees and former 
employees employed by the Respondent at any time 
since about July 4, 2011.
 
(h) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the R
egion a
t-
testing to the steps that the Respondent has taken to 
comply.
 
APPENDIX A
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we viola
ted 
Federal labor law and has ordered us to post and obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protecti
on
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
                                        
        
 
7
 
If this Order 
is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the
 

 
W
E WILL NOT
 
fail and refuse to bargain collectively 
and in good faith with International Union of Painters 
and Allied Trades District Council 15, Local 159, affil
i-
ated with International Union 
of Painters and Allied 
Trades of the United States and Canada (IUPAT), AFL

CIO (the Union), as the exclusive collective
-
bargaining 
representative of the employees in the following unit 
during the term of the Agreement and the Master 
Agreement effective Jul
y 1, 2011, through June 30, 2012, 
and any automatic extension of the agreements.  The unit 
is:
 
 
All full
-
time and regular part
-
time Light Commercial 
Journeymen, Residential/Multi Family Construction 
Journeymen, Apprentices, and Light Commercial and 
Residen
tial Helpers/Pre
-
Apprentices employed by us 
and performing work in Clark County, Nevada, as d
e-
scribed by the Memorandum of Understanding b
e-
tween us and the Union dated December 10, 2009 (the 
Agreement), EXCLUDING o
f
fice clerical employees, 
professional emp
loyees, guards and supervisors as d
e-
fined in the Act.
 
 
W
E WILL NOT
 
fail to continue in effect all of the terms 
and conditions of the Agreement and the Master Agre
e-
ment effective July 1, 2011, through June 30, 2012, and 
any automatic renewal or extension of
 
them, including 
by failing to follow the wage, benefit, hiring hall, and 
other terms of those Agreements with respect to projects 
covered by them, including the Pacific Pines project and 
College Villas project.
 
W
E WILL NOT
 
unilaterally enter into a contra
ct for the 
performance of drywall and other construction work 
without affording the Union notice and an opportunity to 
bargain with us with respect to such conduct and the e
f-
fects of such conduct and without first bargaining with 
the Union to a good
-
faith 
impasse.
 
W
E WILL NOT
 
fail and refuse to furnish the Union with 
requested information that is necessary and relevant to 
the performance of its duties as exclusive collective
-
bargaining representative of the employees in the unit.
 
W
E WILL NOT
 
in any like or 
related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL 
honor and abide by the terms and conditions 
of the Agreement and Master Agreement, effective July 
1, 2011, through June 30, 2012, and any automatic r
e-
newal or extension of them, i
n
cluding by following the 
wage, benefit, hiring hall, and other terms of those 
Agreements with r
e
spect to projects covered by them, 
including the Pacific Pines project and College Villas 
project.
 
  
 
 
 
 
WALLDESIGN
,
 
INC
.
 
 
 
 
 
529
 
 
W
E WILL 
rescind the unilateral
 
contract with Imperial 
Building Group, Inc. for the performance of drywall and 
other construction work located at the Pacific Pines and 
College Villas projects, and restore the status quo until 
such time as we have bargained in good faith with the 
Union t
o an agreement or impasse on the terms and co
n-
ditions of employment of the unit employees.
 
W
E WILL 
make our unit employees whole for any loss 
of earnings and other benefits they may have suffered as 
a result of our unlawful conduct, with interest.
 
W
E WILL 
compensate our unit employees for the a
d-
verse tax consequences, if any, of receiving lump
-
sum 
backpay awards, and 
WE WILL 
file a report with the S
o-
cial Security Administration allocating the backpay 
awards to the appropriate calendar quarters for each unit
 
employee.
 
W
E WILL 
furnish the Union with the information it r
e-
quested by letters dated November 8 and D
e
cember 22, 
2011, and January 12, 2012.
 
 
W
ALLDESIGN
,
 
I
NC
.
 
 
 530
 
 
 
 
DECISIONS OF THE NAT
IONAL LABO
R RELATIONS BOARD
 
 
359 NLRB No. 52
 
 
APPENDIX
 
B
 
 WALLDESIGN
,
 
INC
.
 
 
531
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
532
 
 
 WALLDESIGN
,
 
INC
.
 
 
533
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
534
 
 
 WALLDESIGN
,
 
INC
.
 
 
535
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
536
 
 
 WALLDESIGN
,
 
INC
.
 
 
537
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
538
 
 
 WALLDESIGN
,
 
INC
.
 
 
539
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
540
 
 
 WALLDESIGN
,
 
INC
.
 
 
541
 
 
